In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
 
Nos. 11‐3022, 12‐1180 & 12‐1656 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

ANTHONY  VOLPENDESTO,  MARK  POLCHAN,  and  MICHAEL 
SARNO, 
                                Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 08‐CR‐115 — Ronald A. Guzmán, Judge. 
                      ____________________ 

   ARGUED DECEMBER 11, 2013 — DECIDED MARCH 24, 2014 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  FLAUM  and  SYKES,  Circuit 
Judges. 
    FLAUM,  Circuit  Judge.  A  jury  convicted  Anthony  Vol‐
pendesto,  Mark  Polchan,  and  Michael  Sarno  of  numerous 
offenses—principally  racketeering  conspiracy,  but  also  con‐
ducting an illegal gambling business, conspiracy to damage 
property by means of an explosive device, and conspiracy to 
2                                Nos. 11‐3022, 12‐1180 & 12‐1656 

obstruct justice, among others. The appellants now challenge 
their convictions and sentences. 
                          I. Background 
     This case involves a criminal enterprise operating in and 
around  Cicero,  Illinois.  Through  a  business  called  Amuse‐
ments  Inc.,  the  enterprise  distributed  “video  gambling  de‐
vices”  to  local  bars  and  restaurants.  These  machines,  which 
allow customers to deposit money in return for virtual cred‐
its,  are  legal  so  long  as  they  are  used  for  amusement  only. 
But  the  enterprise  and  the  establishment  owners  permitted 
trusted  customers  to  redeem  their  credits  for  cash.  The  de‐
vices  were  modified  to  track  money  coming  in  and  being 
paid  out,  so  that  the  establishment  owners  and  the  enter‐
prise  could  each  take  a  cut  of  the  profits.  Video  gambling 
was  a  lucrative  business,  and  the  enterprise  did  not  take 
kindly  to  prospective  competitors.  When  a  rival  company, 
C &  S Amusements,  encroached  on Amusements  Inc.’s  turf, 
the  enterprise  placed  a  pipe  bomb  outside  the  rival’s  head‐
quarters in order to send a message. 
     In  addition  to  its  gambling  activities,  the  enterprise 
committed over a dozen home and jewelry‐store robberies in 
Illinois and nearby states. The enterprise fenced many of the 
stolen  items  through  Goldberg  Jewelers,  a  store  owned  by 
appellant  Mark  Polchan.  Members  of  the  enterprise  also 
dealt  in  other  stolen  goods,  such  as  cigarettes  and  electron‐
ics. 
   Appellant Michael Sarno occupied the top spot in the en‐
terprise’s hierarchy. He made high‐level decisions about the 
gambling operations and had some control over the jewelry 
thefts  as  well.  Beneath  Sarno  was  Polchan,  who  exercised  a 
Nos. 11‐3022, 12‐1180 & 12‐1656                                       3

lesser leadership role. Finally, appellant Anthony Volpendes‐
to was one of the main perpetrators of the robberies. 
    The government indicted Sarno, Polchan, and Volpendes‐
to  for  conspiracy  to  violate  the  Racketeer  Influenced  and 
Corrupt  Organizations  Act  in  violation  of  18  U.S.C. 
§ 1962(d).  The  government  also  indicted  Sarno  and  Polchan 
for conducting an illegal gambling business in violation of 18 
U.S.C. § 1955. Finally, Polchan was indicted on several more 
counts;  pertinent  here  are  use  of  an  explosive  device  (the 
pipe bomb) and conspiracy to do the same, in violation of 18 
U.S.C.  § 844(i)  and  (n),  and  conspiracy  to  obstruct  justice  in 
violation of 18 U.S.C. § 1512(k).  
    The  government  indicted  several  other  individuals  for 
their  involvement  in  the  criminal  enterprise,  too.  Two  of 
them,  Casey  Szaflarski  and  Sam  Volpendesto,  went  to  trial 
alongside the appellants. Szaflarski owned Amusements Inc. 
and  handled  day‐to‐day  operations  on  the  gambling  front. 
Sam  Volpendesto,  Anthony’s  father,  served  as  a  jack‐of‐all‐
trades,  participating  in  many  robberies  and  the  bombing  of 
C & S. (Where ambiguous, we will refer to father and son by 
their  first  and  last  names.)  Another  co‐defendant,  a  Cicero 
police  officer  named  Dino  Vitalo,  pled  guilty  before  trial. 
Two other enterprise members not only pled guilty but also 
agreed  to  cooperate  as  government  witnesses:  Mark  Hay,  a 
central figure in the robberies, and James Formato, a Berwyn 
police  officer. A  final  enterprise  member,  Kyle  Knight,  pled 
guilty in a separate federal charge and also agreed to coop‐
erate. Knight collaborated with Hay on many robberies, and 
he  also  supplied  the  enterprise  with  the  materials  for  the 
pipe bomb. 
4                               Nos. 11‐3022, 12‐1180 & 12‐1656 

   The  main  building  blocks  of  the  government’s  case 
against the appellants are discussed below. 
A. Illegal gambling activity and use of an explosive device 
    Several  business  owners  testified  that  Amusements  Inc. 
supplied  them  with  video  gambling  machines  and  that  Ca‐
sey  Szaflarski  would  visit  every  week  or  two  to  divide  the 
profits.  (Government  agents  photographed  Szaflarski  mak‐
ing rounds to the establishments.) Agents also observed Pol‐
chan organizing the gambling activity,  including taking de‐
livery  of  machines  at  Goldberg  Jewelers.  However,  Sarno 
exercised ultimate control, as revealed by witness testimony 
and  wiretaps  of  Sarno’s  multiple  phones.  In  one  revealing 
recording, Polchan told Sarno about an opportunity to place 
the  devices  in  the  clubhouses  of  the  Outlaws  Motorcycle 
Club in Chicago’s south and west suburbs. Sarno counseled 
Polchan,  “We  put  ‘em,  put  ‘em  in  every  place,  whatever 
comes  out  you  know,  the  good  will  absorb  the  bad.”  The 
next day, the government observed gambling devices being 
unloaded  at  Goldberg  Jewelers  and  then  delivered  to  an 
Outlaws Motorcycle Clubhouse in Kankakee.  
    Testimony  from  Hay  and  others  confirmed  that  Sarno 
exercised  a  significant  degree  of  control  over  the  gambling 
activity.  For  example,  Hay  testified  that  when  he  inquired 
about  obtaining  machines  for  his  brother‐in‐law,  Polchan 
said that he would need to call “my guy”—who Hay under‐
stood to be Sarno—to get approval. Another witness, Henry 
Rendon, likewise testified that when he tried to obtain video 
gambling  devices  from  an  enterprise  member,  he  was  told 
that “the big guy” (another nickname for Sarno) first had to 
agree. 
Nos. 11‐3022, 12‐1180 & 12‐1656                                       5

    To  protect  the  enterprise’s  revenue,  Sarno  ordered  the 
bombing  of  a  rival  video  gambling  business,  C & S  Amuse‐
ments.  The  owner  of  C & S,  Vincent  Dublino,  testified  that 
he  began  to  supply  video  devices  to  the  47th  Street  Grill  in 
Lyons—a  business  previously  serviced  by  Amusements 
Inc.—in the summer of 2002. A few weeks after C & S began 
supplying the machines, Sarno approached Dublino at Dub‐
lino’s restaurant and angrily told him to “stay the fuck away 
from the 47th Street Grill stop.” Later, Dublino began to re‐
ceive threatening phone calls. In February 2003, a pipe bomb 
exploded outside C & S in the middle of the night. Reluctant 
to  draw  attention  to  his  own  illegitimate  business,  Dublino 
initially told the police that he thought the explosion was di‐
rected at his neighbor. But at trial he avowed that Sarno was 
behind it. 
    Kyle Knight confirmed this account. In 2002, Knight and 
Sam Volpendesto had a conversation about explosive devic‐
es. After their talk, Hay called Knight and told him that Sam 
Volpendesto  wanted  Knight  to  build  a  bomb.  Knight  gave 
the  raw  materials  (potassium  perchlorate  and  aluminum 
powder)  and  instructions  on  how  to  combine  them  to  Hay 
for Hay to give to Volpendesto. After the bomb went off out‐
side C & S, Volpendesto approached Knight and offered him 
$300,  telling  Knight,  “your  shit  worked  really  good.”  Later, 
Volpendesto  explained  to  Knight  that  “the  big  guy”  was 
“having problems with poker machines, that somebody was 
putting  machines  where  they  shouldn’t  be  and  that  he  was 
looking for a way to send a message.”  
   The day after the bombing, Berwyn police officer and en‐
terprise  member  James  Formato  told  Hay  to  let  Polchan 
know  that  the  police  were  looking  for  a  brown  van  in  con‐
6                                Nos. 11‐3022, 12‐1180 & 12‐1656 

nection  with  the  crime.  Hay  told  the  jury  that  when  he 
passed  along  the  message,  Polchan  asked  him  if  the  police 
had  a  license  plate,  and  then  added,  “It  shows  you  how 
smart  they  are,  I  wasn’t  even  in  the  van.”  Formato  testified 
that he also relayed the intelligence about the van to Polchan 
when  he  ran  into  Polchan  at  a  car  wash  a  few  days  later. 
Again, Polchan seemed unconcerned, telling Formato, “A lot 
of people drive brown vans.” 
    A  few  years  after  the  bombing,  the  government  asked 
Hay to wear a wire and engage Sam Volpendesto in conver‐
sation  about  C & S  Amusements.  During  their  talk,  Vol‐
pendesto  described  the  details  of  the  bombing  and  com‐
plained  that  Polchan  had  been  paid  for  the  job  but  that  he 
had  not.  Volpendesto  also  told  Hay  that  “Mark  [Polchan] 
was the original guy that knew what the fuck it was about.” 
    In  2007,  the  government  arrested  Kyle  Knight  and 
charged  him  for  his  participation  in  the  bombing.  After 
Knight’s  arrest,  agents  observed  Sarno  entering  Goldberg 
Jewelers  and  conferring  with  Polchan  about  some  docu‐
ments. Later, agents retrieved shredded documents from the 
store’s  back  room.  The  government  determined  the  docu‐
ments  to  be  news  articles  about  Knight’s  arrest  and  the 
docket sheet and information in Knight’s case. 
B. Jewelry store robberies 
    Alongside  the  gambling  activities,  the  enterprise  made 
money  from  a  slew  of  armed  robberies  targeting  jewelry 
stores.  Hay,  Knight,  and  Formato,  who  all  participated  in 
many of these crimes, testified that Polchan selected certain 
targets, participated in some of the robberies, and paid other 
enterprise  members  for  stolen  goods  (often  re‐sold  through 
Nos. 11‐3022, 12‐1180 & 12‐1656                                      7

his  store,  Goldberg  Jewelers).  In  addition  to  jewelry  rob‐
beries,  Polchan  purchased  boosted  goods—cigarettes,  elec‐
tronics, and so forth—and sold them at Goldberg for below‐
market prices. 
   Hay and Knight also implicated both Volpendestos in the 
robberies. In particular, they told the jury that Anthony Vol‐
pendesto  took  part  in  at  least  nine  separate  thefts:  stealing 
cars  to  use  as  getaway  vehicles,  aiding  in  the  robberies 
themselves, transporting goods, and so on.  
    The  thefts  tapered  off  after  a  botched  robbery  of  Marry 
Me Jewelry Store in August 2003. Anthony Volpendesto had 
learned  from  Marry  Me’s  owner  that  a  salesman  would  be 
carrying  a  briefcase  full  of  valuable  jewels—roughly 
$650,000  worth—from  the  store  at  a  particular  time,  and  he 
suggested  to  Knight  and  Hay  that  they  rob  him.  Anthony 
Volpendesto and Knight entered the store together to inter‐
cept the jewels, but the salesman unexpectedly resisted. Dur‐
ing  the  struggle,  Knight’s  pistol  discharged  and  shot  the 
salesman  in  the  chest.  The  group  fled  with  the  loot  and 
drove  to  Polchan’s  house.  Polchan  agreed  to  hold  on  to  the 
jewels, but said that he would be unable to move the goods 
until  things  calmed  down.  He  also  told  Hay,  Knight,  and 
Anthony Volpendesto to stay away from Goldberg Jewelers 
until  he  contacted  them.  Polchan  never  paid  the  men  any 
proceeds from the Marry Me heist.  
    Sarno’s  connection  to  the  robberies  was  less  overt  than 
his connection to the gambling, but the government present‐
ed several pieces of circumstantial evidence suggesting that 
Sarno  exercised  control  from  behind  the  scenes.  For  exam‐
ple, Hay said that he and Knight consulted with Polchan to 
decide  whether  to  rob  a  dice  game.  Polchan  told  them  to 
8                               Nos. 11‐3022, 12‐1180 & 12‐1656 

“stay  away  from  the  dice  game,”  because  “his  guy”  said 
“not  to  get  anywhere  near  it.”  Hay  testified  that  he  under‐
stood “his guy” to be a reference to Sarno. 
   In  a similar vein, Hay told  the  jury  about a time  that he 
discovered  his  son  in  the  possession  of  stolen  basketball 
cards.  Hay’s son  told  Hay  that  Sam Volpendesto  had  given 
him a ride to the store and instructed him to steal the cards. 
When  Hay  told  Polchan  what  had  happened,  Polchan  be‐
came furious, saying that “his guy” would hold Polchan re‐
sponsible  if  Sam  Volpendesto  got  arrested  for  stealing  bas‐
ketball  cards.  Finally,  Hay  also  told  the  jury  that  Polchan 
had once asked Sarno to settle a simmering dispute between 
Polchan and a robbery victim, Lenny DeGrado. Apparently, 
DeGrado blamed Polchan for the offense. Polchan told Hay 
that he had asked “his guy” to talk to DeGrado and that Sar‐
no had taken care of the problem. 
   The government  also recorded a call placed to  Sarno  re‐
garding a home burglary, in which the caller stated that his 
house  had  been  robbed.  The  caller  asked  Sarno  to  check 
“your  shops  that  these  kids  are  bringing  laptops  to.”  Sarno 
hung  up  and  called  Polchan  at  Goldberg  Jewelers  to  ask  if 
the  items  had  shown  up.  When  Polchan  said  they  hadn’t, 
Sarno replied, “I wish they did.” 
    Other evidence indicated that Sarno exercised leadership 
over  Polchan  generally.  Polchan  introduced  Sarno  to  both 
Knight and Hay as his “boss,” telling them to shake Sarno’s 
hand  but  not  to  engage  him  in  conversation.  Sarno  would 
frequently visit Goldberg Jewelers and speak to Polchan pri‐
vately.  During  these  visits,  Polchan  would  sometimes  pro‐
vide Sarno with merchandise, cash, or both. 
Nos. 11‐3022, 12‐1180 & 12‐1656                                     9

C. Conspiracy to obstruct justice 
   In  2003,  a  federal  grand  jury  began  investigating  the 
C & S bombing. The investigation was still open in 2007.  
    From March to May of that year, the government used a 
microphone hidden in Goldberg Jewelers to record Polchan 
meeting with Dino Vitalo, a co‐defendant and Cicero police 
officer,  and  other  local  police  officers.  Polchan  had  noticed 
suspicious  vehicles  outside  Goldberg.  The  conversation  re‐
vealed  that  Polchan  had  asked  the  officers  to  run  the  vehi‐
cles’ licenses plates to determine if they were part of a feder‐
al investigation. The officers had obliged, and they told Pol‐
chan what they found out (which was largely inconclusive). 
One of the officers also used his access to Cicero police sys‐
tems  to  run  a  deconfliction  check  that  would  determine 
whether  the  vehicles  were  surveilling  Goldberg  or  another 
business down the street. Later, an officer told Polchan that 
individuals  identifying  themselves  as  “organized  crime” 
were observed in one of the suspicious cars. 
    Polchan did not keep this information to himself. In one 
recording, Polchan told Sarno that his officers said “they got 
a  case,  that  they  were  government,  they  work  for  the  gov‐
ernment.  FBI  or  something.”  In  another  recording,  Polchan 
can be heard agreeing with Reyes Silva—a frequent custom‐
er of Polchan’s shop who dealt in stolen goods—that law en‐
forcement could be watching Silva. Polchan also warned Sil‐
va that he might be served with a subpoena.  
                          *       *      * 
   After a six‐week trial, the jury returned guilty verdicts on  
10                                                  Nos. 11‐3022, 12‐1180 & 12‐1656 

all  counts.  Polchan,  Sarno,  and  Anthony  Volpendesto  now 
appeal.1  
                                         II. Discussion 
    The  appellants  raise  many  issues.  We  start  with  the  dis‐
trict court’s pretrial order disqualifying Polchan’s counsel of 
choice. We then consider Polchan, Sarno, and Volpendesto’s 
challenges  to  their  convictions  and  their  claims  of  error  at 
trial. All three appellants challenge the sufficiency of the ev‐
idence on the RICO conspiracy count, and Polchan challeng‐
es  his  conviction  for  conspiracy  to  obstruct  justice;  Polchan 
and Sarno object to a number of evidentiary rulings; and all 
three appellants challenge the jury instructions. Finally, hav‐
ing disposed of those trial‐related issues, we turn to Sarno’s 
and Polchan’s challenges to their sentences. 
A. Disqualification of counsel 
   Prior  to  trial,  the  government  moved  to  disqualify  Pol‐
chan’s  attorney,  Alex  Salerno.  The  government  was  con‐
cerned that Salerno had previously represented three of Pol‐
chan’s  co‐defendants.  First,  Salerno  represented  Mark  Hay 
on state burglary charges. Some of these charges arose from 
                                                 
1 Szaflarski chose not to appeal his conviction. Sam Volpendesto did ap‐

peal, and his case was originally consolidated with this one, but he died 
shortly  after  the  appellants  submitted  their  opening  brief.  Accordingly, 
we dismissed his appeal with instructions to dismiss the indictment. See 
United  States  v.  Moehlenkamp,  557  F.2d  126,  128  (7th  Cir.  1977)  (“[T]he 
death of an appellant during the pendency of his appeal of right from a 
criminal  conviction  abates  the  entire  course  of  the  proceedings  brought 
against him.”). There remains a question about what happens to the res‐
titution  order  the  district  court  assessed  against  Volpendesto  under  18 
U.S.C.  § 3663A,  which  we  will  address  in  a  separate  opinion  (No.  11‐
3020). 
Nos. 11‐3022, 12‐1180 & 12‐1656                                  11

enterprise burglaries in which Polchan himself was involved. 
Second,  Salerno  represented  Sam  Volpendesto  at  his  ar‐
raignment,  although  he  withdrew  as  Volpendesto’s  counsel 
shortly thereafter. Finally, Salerno had some sort of relation‐
ship with Sarno. Its precise scope was not clear—the district 
court found Salerno “less than forthcoming” on the matter—
but two incidents were revealing. In 2004, Sarno had identi‐
fied Salerno as his attorney, and Salerno had once shown up 
to  monitor  federal  agents  while  they  conducted  a  search  of 
Sarno’s house.  
    Polchan,  Sam  Volpendesto,  and  Sarno—but  not  Hay—
waived any conflicts that might arise from Salerno’s previous 
representation of them. Polchan also retained another attor‐
ney, Damon Cheronis, to serve as Salerno’s co‐counsel; Che‐
ronis  represented  that  he  would  cross‐examine  Hay  at  trial 
and that Salerno would not share any privileged information 
with him. And Polchan filed an affidavit from a third lawyer 
stating that the lawyer had consulted with Polchan about the 
benefits of cooperating with the government. 
    Nevertheless, the district court granted the government’s 
motion to disqualify Salerno. The court first found it signifi‐
cant  that  Salerno  had  previously  represented  Hay  in  state 
court for criminal conduct that would be encompassed with‐
in the federal indictment, pointing out that it “cannot know 
what information Salerno has learned from his previous cli‐
ent  [Hay]  that  would  be  detrimental  to  that  client  in  this 
case”  and  that  “[c]ross‐examination  by  an  independent 
counsel would not safeguard against … impermissible use of 
confidential  information.”  The  court  further  observed  that 
Hay  refused  to  consent  to  Salerno’s  representing  Polchan. 
12                                 Nos. 11‐3022, 12‐1180 & 12‐1656 

Salerno’s  relationship  to  Sam  and  Sarno  further  deepened 
the court’s concern.  
    Summing up, the court explained that “the potential and 
actual  conflicts  are  so  numerous  and  multi‐faceted  …  that 
they  cannot  be  adequately  safeguarded  against  by  admoni‐
tions  from  the  Court  or  the  intervention  of  independent 
counsel  to  perform  discrete  functions  during  the  trial.”  The 
court disqualified Salerno. 
   Polchan argues that the district court erred in making this 
determination.  We  disagree.  The  district  court’s  decision  to 
disqualify  Salerno was reasonable in light of  Salerno’s prior 
representation  of  multiple  co‐defendants,  including  a  co‐
defendant that had already agreed to testify on behalf of the 
government.  
    “It  is  well‐settled  …  that  a  criminal  defendant’s  right  to 
his chosen attorney may be outweighed by a serious poten‐
tial  for  conflict  due  to  the  attorney’s  prior  representation  of 
other  defendants  charged  in  the  same  criminal  conspiracy.” 
United  States  v.  Algee,  309  F.3d  1011,  1013  (7th  Cir.  2002).  In 
Algee,  the  government  moved  to  disqualify  a  lawyer  who 
had  previously  represented  two  co‐defendants,  both  of 
whom  the  government  was  likely  to  call  as  principal  wit‐
nesses. The district court in Algee observed that “ethical con‐
straints  would  prohibit  [the  lawyer]  from  cross‐examining 
[his former clients] in any meaningful way” and granted the 
government’s motion. Id. at 1014. We found no abuse of dis‐
cretion.  
   Polchan  argues  that  Salerno’s  disqualification  cannot  be 
squared  with  United  States  v.  Turner,  594  F.3d  946  (7th  Cir. 
2010),  where  we  said  that  the  “mere  possibility”  that  jointly 
Nos. 11‐3022, 12‐1180 & 12‐1656                                      13

represented defendants “would decide to cooperate with the 
government against the other” was not enough to disqualify 
a  defendant’s  counsel  of  choice.  Id.  at  953.  But  the  district 
court  was  not  dealing  with  a  mere  possibility.  Hay  had  al‐
ready decided to cooperate with the government and testify 
against  his  co‐defendants  when  the  government  moved  to 
disqualify  Salerno.  And  Salerno  had  represented  Hay  on 
closely related state charges, including charges that involved 
Polchan, where he might have obtained damaging evidence 
about Hay’s credibility or his guilt. What is more, Turner rec‐
ognized that “a breach of the code of professional ethics ob‐
viously  qualifies”  as  an  actual  conflict.  Id.  at  952.  Here,  Sa‐
lerno  could  not  represent  Polchan—over  Hay’s  objection—
without violating his ethical obligations to his former client. 
Under  the  Illinois  Rules  of  Professional  Conduct,  Hay’s  re‐
fusal prohibited  Salerno from taking  on Polchan as  a  client. 
See Ill. R. Prof’l Conduct 1.9(a), 1.6(a) (2010). 
    In short, this case involved an actual conflict, not a poten‐
tial  one. And  we  said  in  Turner  that  where  the  court  “finds 
an actual conflict of interest that seriously undermines coun‐
sel’s  effectiveness,  ‘there  can  be  no  doubt  that  [the  court] 
may  decline  a  proffer  of  waiver.’” 594  F.3d  at  952  (quoting 
Wheat v. United States, 486 U.S. 153, 162 (1988)). We affirm the 
district court’s decision to disqualify Salerno.  
B. Trial issues 
    1. Sufficiency of the evidence 
   The appellants raise two different sufficiency challenges. 
Polchan,  Sarno,  and  Anthony  Volpendesto  challenge  their 
convictions  for  racketeering  conspiracy,  and  Polchan  chal‐
lenges his conviction for obstruction of justice. As usual, we 
14                               Nos. 11‐3022, 12‐1180 & 12‐1656 

review  the  evidence  presented  at  trial  in  the  light  most  fa‐
vorable  to  the government and  ask  whether  any reasonable 
juror could have found the defendants guilty of the charged 
crime beyond a reasonable doubt. United States v. Useni, 516 
F.3d 634, 646 (7th Cir. 2008). 
      a. RICO conspiracy 
    The Racketeer Influenced and Corrupt Organizations Act 
makes  it  illegal  for  “any  person  employed  by  or  associated 
with  any enterprise  …  to  conduct or participate, directly or 
indirectly, in the conduct of such enterprise’s affairs through 
a pattern of racketeering activity.” 18 U.S.C. § 1962(c). An en‐
terprise includes “any union or group of individuals associ‐
ated  in  fact,”  which  is  to  say,  “associated  together  for  a 
common purpose of engaging in a course of conduct.” Boyle 
v.  United  States,  556  U.S.  938,  944  (2009)  (quoting  United 
States v. Turkette, 452 U.S. 576, 583 (1981)).  
    The  RICO  statute  also  prohibits  conspiracy  to  commit  a 
violation of its provisions. See 18 U.S.C. § 1962(d). To prove 
conspiracy under § 1962(d), the government must show that 
the  conspirators  were  “aware  of  the  essential  nature  and 
scope  of  the  enterprise  and  intended  to  participate  in  it.” 
Useni, 516 F.3d at 646. In United States v. Neapolitan, 791 F.2d 
489  (7th  Cir.  1986),  we  said  that  a  RICO  conspiracy  “can  be 
analyzed  as  composed  of  two  agreements”:  (1)  “an  agree‐
ment  to  conduct  or  participate  in  the  affairs  of  an  enter‐
prise,”  and  (2)  “an  agreement  to  the  commission  of  at  least 
two  predicate  acts.”  Id.  at  499.  The  government  does  not 
have to prove that a conspirator agreed to commit the predi‐
cate  crimes  personally,  only  that  “a  particular  defendant 
agreed  that  a  member  of  the  conspiracy  would  commit  two 
Nos. 11‐3022, 12‐1180 & 12‐1656                                      15

predicate racketeering acts.” United States v. Benabe, 654 F.3d 
753, 776 (7th Cir. 2011).  
    Polchan, Sarno, and Anthony Volpendesto appear to ad‐
mit  that  there  is  evidence  that  they  conspired  to  commit  at 
least  two  predicate  crimes.  However,  they  argue  that  the 
government failed to show that they agreed to do so as part 
of  an  ongoing  criminal  enterprise.  They  urge  that  the  gov‐
ernment’s  evidence  “is  equally  consistent  with  various  de‐
fendants independently agreeing to commit various specific 
criminal acts as it is with the defendants agreeing to partici‐
pate in the acts of an ongoing criminal enterprise.” In other 
words,  they  say,  all  the  government  showed  was  that  they 
engaged in “accidentally parallel action.” 
    We  find  this  contention  highly  implausible.  The  govern‐
ment  does  not  need  to  put  forth  direct  evidence  of  the  de‐
fendants’  agreement  to  participate  in  an  ongoing  criminal 
enterprise. As with conspiracy in general, circumstantial ev‐
idence that the defendants agreed to participate in the enter‐
prise  is  sufficient.  See  Useni,  516  F.3d  at  646.  Here  the  evi‐
dence  showed  that  Sarno,  Polchan,  and  Volpendesto  were 
part  of  a  group  with  a  cohesive,  hierarchical  structure  that 
persisted  over  a  long  period  of  time.  Polchan  directed  and 
Volpendesto  participated  in  about  a  dozen  robberies;  Pol‐
chan also helped operate the ongoing illegal gambling busi‐
ness.  In  turn,  Polchan  consistently  answered  to  Sarno,  who 
exercised ultimate control over both activities. Based on this 
evidence, it is no great leap to conclude that each of the men 
agreed not just to commit isolated acts but also “to associate 
together  for  a  common  purpose”—to  make  money  for  the 
enterprise. Boyle, 556 U.S. at 938. 
16                                                  Nos. 11‐3022, 12‐1180 & 12‐1656 

     The  appellants’  individual  arguments  for  insufficiency 
fare no better. Polchan claims that he was not present for the 
majority of the robberies and burglaries. But we have never 
suggested that a defendant is guilty of racketeering conspir‐
acy only if he participates in every aspect of the enterprise’s 
affairs. To the contrary, “[s]ection 1962(d) [is] broad enough 
to encompass those persons who, while intimately involved 
in  the  conspiracy,  neither  agreed  to  personally  commit  nor 
actually  participated  in  the  commission  of  the  predicate 
crimes.” United States v. Tello, 687 F.3d 785, 792 (7th Cir. 2012) 
(citing  Neapolitan,  791  F.2d  at  498).  Here,  Polchan  was  inti‐
mately  involved.  He  participated in  some robberies person‐
ally, purchased and resold the stolen goods from many oth‐
ers,  played  a  significant  role  in  the  gambling  business,  and 
participated in the pipe bombing of C & S.  
    Sarno argues that the jury heard no evidence tying him to 
any enterprise activity except the gambling. Not so: testimo‐
ny from Dublino and Knight and the recorded conversation 
between Hay and Sam Volpendesto directly implicated Sar‐
no in the C & S bombing. And Hay’s testimony showed that 
Sarno knew about—and exercised a degree of control over—
the robberies, as well. Recall that Sarno, via Polchan, forbade 
Hay and Knight from robbing a dice game; that Sarno called 
Polchan  to  try  to  track  down  a  friend’s  stolen  laptop;  and 
that Polchan brought in “his guy” (Sarno) to mollify a jewel‐
ry  store  owner  who  had  been  the  victim  of  an  enterprise 
robbery.2 

                                                 
2 Sarno claims that much of Hay’s testimony about Sarno was based on 

pure  speculation.  Polchan  never  specifically  stated  who  “his  guy”  was, 
Sarno  contends,  so  Hay  had  no  basis  for  concluding  that  Polchan  was 
talking about Sarno. But Hay was a member of the enterprise and knew 
Nos. 11‐3022, 12‐1180 & 12‐1656                                              17

     It is hardly unexpected that members of a large criminal 
enterprise  will  have  varying  degrees  of  participation  in  its 
activities,  because  a  racketeering  enterprise  is  often  charac‐
terized by a differentiated structure. See United States v. Rog‐
ers, 89 F.3d 1326, 1337 (7th Cir. 1996) (“The continuity of an 
informal  enterprise  and  the  differentiation  among  roles  can 
provide the requisite ‘structure’ to prove the element of ‘en‐
terprise.’”).  An  individual  need  not  agree  to  perform  each 
individual  activity  to  violate  RICO.  In  the  Fifth  Circuit’s 
words, “[t]he  gravamen  of  the [RICO] conspiracy charge … 
is  not  that  each  defendant  agreed  to  commit  arson,  to  steal 
goods from interstate commerce, to obstruct justice, or to sell 
narcotics; rather, it is that each agreed to participate, directly 
and  indirectly,  in  the  affairs  of  the  enterprise  by  commit‐
ting”—or by agreeing that a member will commit—“two or 
more predicate crimes.” United States v. Elliott, 571 F.2d 880, 
902 (5th Cir. 1978). Here, Sarno clearly agreed to participate 
in the enterprise’s affairs, and he directed both the gambling 
and,  at  least  to  some  extent,  the  robbery  activities.  That  is 
enough  for  the  jury  to  find  him  guilty  of  violating  section 
1962(d). Cf. Salinas v. United States, 522 U.S. 52, 65 (1997) (“It 
suffices  that  [a  conspirator]  adopt  the  goal  of  furthering  or 
facilitating  the  criminal  endeavor.  He  may  do  so  in  any 
number of ways short of agreeing to undertake all of the acts 
necessary for a crime’s completion.”). 
   Whereas  Sarno  argues  that  he  only  participated  in  the 
gambling, Anthony Volpendesto argues that he only partici‐
pated in the robberies. Furthermore, he claims that he com‐
                                                 
the  relevant players.  Indeed,  Hay  testified  that  Polchan first  introduced 
Sarno  to  Hay  as  “my  guy.”  Hay’s  testimony  was  direct  evidence  about 
the enterprise that the jury was entitled to credit if it found Hay credible.  
18                               Nos. 11‐3022, 12‐1180 & 12‐1656 

mitted most of his illegal activity only with Hay and Knight, 
that  he  had  no  contact  with  Sarno,  and  that  he  received  no 
proceeds  from  the  majority  of  the  enterprise’s  crimes.  But 
again,  the  government  did  not  need  to  show  that  Anthony 
Volpendesto participated in every one of the enterprise’s ac‐
tivities, only that he was “aware of the essential nature and 
scope  of  the  enterprise  and  intended  to  participate  in  it.” 
Useni, 516 F.3d at 646; see also United States v. Zichettello, 208 
F.3d 72, 100 (2d Cir. 2000) (“To be convicted as a conspirator, 
one must be shown to have possessed knowledge of only the 
general  contours  of  the  conspiracy.”).  In  this  case,  the 
charged  enterprise  was  formed  in  order  to  generate  illegal 
income  for  its  members.  The  jewelry  robberies  made  up  a 
significant  portion  of that income. Volpendesto took part in 
nine  enterprise  robberies,  sometimes  selecting  targets  and 
bringing them to other members himself (as with the Marry 
Me  Jewelers  robbery  that  went  sour).  Indeed,  after  he  was 
arrested, Volpendesto passed messages to the enterprise via 
his father warning the other members that Hay was possibly 
cooperating  with  the  government.  We  think  a  jury  could 
conclude from these facts that Volpendesto was aware of the 
essential  aspects  of  the  enterprise  and  agreed  to  participate 
in it. 
      b. Conspiracy to obstruct justice  
   Polchan  also  challenges  his  conviction  for  conspiracy  to 
obstruct  justice  in  violation  of  18  U.S.C.  § 1512(k).  Polchan 
and  Cicero  police  officer  Dino  Vitalo  were  charged  with 
agreeing  to  violate  18  U.S.C.  §  1512(c)(2),  which  penalizes 
one  who  “corruptly”—that  is,  with  a  wrongful  purpose—
“obstructs, influences, or impedes any official proceeding or 
Nos. 11‐3022, 12‐1180 & 12‐1656                                             19

attempts  to  do  so.”3  This  “expansive”  subsection  “operates 
as a catch‐all to cover ‘otherwise’ obstructive behavior” that 
might  not  constitute  a  more  specific  offense  like  document 
destruction,  which  is  listed  in  (c)(1).  United  States  v.  Burge, 
711 F.3d 803, 809 (7th Cir. 2013).  
    There  is  a  key  limitation  to  § 1512(c)(2):  one  must  ob‐
struct (or agree to obstruct) “an official proceeding.” A fed‐
eral  grand  jury  investigation  counts.  See  18  U.S.C. 
§ 1515(a)(1)(A).  And  a  grand  jury  was  investigating  the 
C & S  bombing  during  the  charged  period,  March  to  May 
2007.  During  this  time,  Polchan  noticed  suspicious  vehicles 
outside Goldberg Jewelers. Recordings from Polchan’s store 
reveal  that  he  asked  corrupt  local  police  officers,  including 
Vitalo,  to  run  the  vehicles’  license  plates  and  perform  a  de‐
confliction  check  to  discover  whether  the  surveillance  was 
for Goldberg or another business down the street. The offic‐
ers did Polchan’s bidding, and after they told Polchan what 
they  had  found, another recording caught Polchan dissemi‐
nating  some  of  that  information  to  Sarno  (“Yeah,  they  said 
they  were  fuckin’,  um,  they  got  a  case,  that  they  were  gov‐
ernment,  that  they  work  for  the  government”).  In  another 
recording, Polchan can be heard agreeing with his associate 
Reyes Silva, who thought that he (Silva) might be being fol‐

                                                 
3 As  proof  that  Polchan  took  his  actions  corruptly,  the  government  of‐
fered a stipulation that Vitalo’s assistance was in contravention of Cicero 
Police Department orders forbidding officers from confirming the exist‐
ence of any investigation to an unauthorized individual, communicating 
information  to  suspects  that  might  enable  them  to  conceal  evidence, 
making  unauthorized  inquiries  into  other  law  enforcement  investiga‐
tions, or giving out motor vehicle information. On appeal, Polchan does 
not appear to contest the government’s showing on this element. 
20                                  Nos. 11‐3022, 12‐1180 & 12‐1656 

lowed, that “they are going to keep continuing.” Polchan al‐
so warned Silva that he should expect a subpoena.  
    Polchan now asserts that the evidence at his trial was in‐
sufficient  to  establish  that  he  violated  § 1512(k).  He  admits 
that  he  sought  to  learn  about  the  federal  investigation,  and 
that  he  discussed  the  investigation  with  the  police  officers 
and  with  his  cohorts.  But  there  was  no  evidence,  he  main‐
tains,  that  he  agreed  to  take  the  further  step  of  interfering 
with the evidence that would be presented to the grand jury. 
    The government’s case against Polchan on this count was 
not airtight. But as with a racketeering conspiracy, see Useni, 
516  F.3d  at  646,  an  unlawful  agreement  to  obstruct  justice 
often must be inferred from the circumstances. And taken in 
the light most favorable to the government—as we must do 
at this stage—there was enough circumstantial evidence for 
a jury to conclude beyond a reasonable doubt that Polchan’s 
efforts were not merely in service of his curiosity, but out of 
desire to influence what evidence came before the grand ju‐
ry. Polchan had testified before a grand jury in the past, and 
he knew that information collected during the investigation 
would, in turn, be presented to the grand jury itself. He had 
enlisted a cadre of corrupt cops to feed him information that 
he  had  no  right  to  have.  And  he  showed  a  willingness  to 
pass this wrongfully obtained information along to his asso‐
ciates.  Although  it  is  a  close  case,  it  was  fair  for  the  jury  to 
infer that Polchan agreed to impede the grand jury’s investi‐
gation. 
      2. Evidentiary rulings 
   We  now  address  a  series  of  objections  to  the  district 
court’s  evidentiary  rulings  at  trial.  Unless  otherwise  noted, 
Nos. 11‐3022, 12‐1180 & 12‐1656                                  21

we  review  the  district  court’s  decision  to  admit  or  exclude 
evidence for abuse of discretion only. United States v. Spiller, 
261 F.3d 683, 689 (7th Cir. 2001). 
   a. Admission  of  Sam  Volpendesto’s  recorded  state‐
      ments 
    Polchan  first  argues  that  incriminating  out‐of‐court 
statements made by Sam Volpendesto should not have been 
introduced at trial as substantive evidence of Polchan’s guilt 
on  the  bombing  counts.  The  statements  at  issue  (which  we 
discussed  briefly  above)  are  from  a  May  17,  2005  recording 
made  by  government  informant  Mark  Hay  while  he  was 
driving  Sam  Volpendesto  around  town.  Hay  purposefully 
engaged Volpendesto in conversation about the bombing at 
C  &  S  Amusements,  which  had  happened  about  two  years 
earlier.  Volpendesto  obliged.  Their  conversation  revealed 
many  details  about  how  Volpendesto  and  Polchan  had  car‐
ried  out  the  job.  Volpendesto  and  Hay  also  discussed  how, 
right after the bombing, James Formato had told Hay to pass 
a  message  along  to  Polchan  to  warn  him  that  law  enforce‐
ment thought a brown van was involved in the crime. 
   Polchan objected to the government introducing the rec‐
orded  conversation  as  substantive  evidence  of  his  guilt.  In 
particular,  he  took  issue  with  the  following  statements  that 
tended to incriminate him:  
          Sam Volpendesto’s comment, as Hay drove 
           past C & S Amusements, that “we blew part 
           of that away” and that it was a “nice job.” 
          Volpendesto’s  identifying  Polchan  as  the 
           person who involved him in the job: “Mark 
22                              Nos. 11‐3022, 12‐1180 & 12‐1656 

           was  the  original  guy  that  knew  what  the 
           fuck it was about, you know what I mean?” 
          Volpendesto’s expression of frustration that 
           Polchan (often referred to as “Goldberg,” as 
           in  the  name  of  his  store)  was  compensated 
           more generously for his services: “Goldberg 
           made  money  [from  the  bombing],  I  made 
           shit.” 
          Volpendesto’s  statement,  in  response  to 
           Hay’s  recollection  that  Formato  had  said 
           police  were  looking  for  a  brown  van: 
           “Yeah, a brown van … That’s not what we 
           had.” When Hay mentioned that maybe the 
           police were right that a van was used, Sam 
           said, “But it wasn’t us. No we didn’t have a 
           van.  That’s  why  we  laughed  the  next  day 
           when we found out that they were saying it 
           was a van.”  
          Volpendesto’s  statement,  after  Hay  men‐
           tioned  that  he  had  passed  the  message 
           about  the  brown  van  along  to  Polchan: 
           “Yeah, he told me.”  
The district court admitted all of those statements under the 
statement‐against‐interest  exception  to  the  hearsay  rule.  See 
Fed. R. Evid. 802, 804(b)(3). 
    We  agree  with  the  district  court  that  the  portions  de‐
scribed above fit comfortably within the exception. For Rule 
804(b)(3)  to  apply,  the  proponent  of  an  inculpatory  hearsay 
statement must show: (1) that the declarant is unavailable to 
testify at trial; (2) that the statement was against the declar‐
ant’s  penal  interest  when  made;  and  (3)  that  corroborating 
Nos. 11‐3022, 12‐1180 & 12‐1656                                    23

circumstances clearly suggest that the statement is trustwor‐
thy. United States v. Loggins, 486 F.3d 977, 981 (7th Cir. 2007). 
At  trial,  Volpendesto  invoked  his  right  against  self‐
incrimination;  there  is  no  dispute  that,  with  respect  to  the 
first requirement, he was unavailable to testify.  
    With  respect  to  the  second  requirement,  a  statement  is 
sufficiently  inculpatory  “if  it  would  be  probative  at  trial 
against the declarant.” United States v. Nagib, 56 F.3d 798, 804 
(7th  Cir.  1995).  We  have  said  that  “statements  that  demon‐
strate  a  declarant’s  inside  knowledge  of  a  crime”  count. 
United States v. York, 933 F.2d 1343, 1360 (7th Cir. 1991), over‐
ruled on other grounds by Wilson v. Williams, 182 F.3d 562 (7th 
Cir.  1999) (en  banc);  see also United States v. Shukri, 207 F.3d 
412,  416  (7th  Cir.  2000)  (statements  that  display  the  declar‐
ant’s  “intimate  knowledge”  of  a  crime  are  against  the  de‐
clarant’s penal interest). All of the challenged portions of the 
recording—Sam  Volpendesto’s  revealing  that  Polchan  got 
him  involved  in  the  bombing,  his  frustration  that  Polchan 
made more money from the job than he did, and his discus‐
sion  of  the  government’s  false  lead  with  the  brown  van—
demonstrated  Volpendesto’s  inside  knowledge  of  the  crime 
and its surrounding events.  
     As for the third requirement—the trustworthiness of the 
statements—the  district  court  found  that  Volpendesto’s  ac‐
count  was  corroborated  by  the  in‐court  testimony  of  Hay 
and  Knight  (who  provided  Volpendesto  with  the  bomb‐
making  material),  and  that  everything  Volpendesto  de‐
scribed about the bomb itself was consistent with the foren‐
sic  evidence  at  the  scene.  We  have  said  that  “[t]he  district 
judge’s determination as to the trustworthiness of an out‐of‐
court  statement  is  entitled  to  considerable  deference  and 
24                                Nos. 11‐3022, 12‐1180 & 12‐1656 

should be upheld unless clearly erroneous.” United States v. 
Jackson,  540  F.3d  578,  588  (7th  Cir.  2008)  (internal  quotation 
marks omitted). Especially because Volpendesto “thought he 
was  speaking  privately  to  a  confederate,”  United  States  v. 
Watson, 525 F.3d 583, 588 (7th Cir. 2008), we see no reason to 
doubt  the  district  court’s  assessment  that  his  statements 
were reliable. Accordingly, we find that the court was within 
its discretion to admit the challenged statements under Rule 
804(b)(3).  
     Nor is it an issue that Volpendesto’s remarks were admit‐
ted  as  evidence  against  Polchan  as  well.  The  statement‐
against‐interest  exception  to  the  hearsay  rule  is  rooted  in  a 
theory  about  such  statements’  reliability.  See  Watson,  525 
F.3d at 586 (“Most people would not say that they knocked 
over a bank, spit on a policeman, or shoved their mother if it 
wasn’t true.”). Once the hearsay is deemed sufficiently relia‐
ble to qualify for the exception, it may be used for any pur‐
pose,  including  as  substantive  evidence  of  a  co‐defendant’s 
guilt.  See,  e.g.,  id.  at  586–88  (evaluating  a  co‐conspirator’s 
hearsay statement under Rule 804(b)(3) to determine wheth‐
er  it  was  properly  admitted  against  the  appealing  defend‐
ant);  United  States  v.  Hamilton,  19  F.3d  350,  354–57  (7th  Cir. 
1994) (rejecting an argument that admitting a co‐defendant’s 
hearsay  statement  against  a  non‐declarant  defendant  under 
Rule 804(b)(3) constitutes a Bruton violation).  
   Polchan points out that the district court found that some 
of what Sam Volpendesto said in the May 17, 2005 recording 
was  not  against  Volpendesto’s  penal  interest.  For  example, 
when  discussing  Formato’s  tip  about  the  brown  van,  Vol‐
pendesto  mentioned  that  Polchan  did  in  fact  own  a  brown 
van  and  speculated  that  was  why  law  enforcement  had 
Nos. 11‐3022, 12‐1180 & 12‐1656                                              25

thought one was involved. The district court found that this 
part  of  the  conversation—and  a  few  other  threads  that  we 
need  not  go  into—did  not  qualify  for  the  Rule  804(b)(3)  ex‐
ception  because  these  portions  did  not  clearly  incriminate 
Volpendesto.  However,  the  government  redacted  the  non‐
qualifying  portions  of  the  recording,  and  they  were  not 
played at trial. So we are not sure what Polchan is complain‐
ing of.4 In sum, the redacted recording was properly admit‐
ted under Rule 804(b)(3).5  
    Polchan argues in the alternative that even if Volpendes‐
to’s incriminating statements were properly admitted under 
a hearsay exception, their admission nonetheless violated his 
rights under the Sixth Amendment Confrontation Clause be‐
cause he could not cross‐examine Volpendesto at trial. 
     Unlike evidentiary rulings, we review this constitutional 
claim de novo, Watson, 525 F.3d at 586, but here the standard 
of  review  does  not  much  matter.  The  Confrontation  Clause 
only  concerns  the  admission  of  statements  that  are  testimo‐
nial in nature. Crawford v. Washington, 541 U.S. 36, 68 (2004). 

                                                 
4 We notice that a single oblique reference to Polchan’s owning a brown 

van  seems  to  have  stayed  in  even  after  the  redactions.  See  Government 
Exhibit  Hay  5/17/2005  Transcript,  at  18  (“VOLPENDESTO:  He  had  the 
brown van he had.”). But any error as a result of this oversight was un‐
doubtedly  harmless;  Formato  later  testified  to  the  fact  that  Polchan 
owned a brown van. 
5 The  district  court  alternatively  admitted  the  incriminating  statements 
against Polchan under the co‐conspirator exception to the hearsay defini‐
tion. See Fed. R. Evid. 801(d)(2)(E). Due to our conclusion that all of the 
statements  implicating  Polchan  were  properly  introduced  under  the 
statement‐against‐interest  exception,  we  need  not  explore  this  basis  for 
their admission.
26                              Nos. 11‐3022, 12‐1180 & 12‐1656 

As  such,  Polchan’s  confrontation  argument  is  foreclosed  by 
our  decision  in  Watson,  which  held  that  “[a]  statement  un‐
wittingly made to a confidential informant and recorded by 
the government is not ‘testimonial’ for Confrontation Clause 
purposes.” 525 F.3d at 589.  
    Polchan  asks  us  to  overrule  Watson.  He  claims  that  the 
decision wrongly looked only to the speaker’s perspective to 
determine whether a statement was testimonial. Polchan ar‐
gues that we must also consider the subjective intentions of 
the  listener—here,  the  government  informant  Hay—to  de‐
termine  whether  a  statement  is  made  “with  an  eye  toward 
trial.” Crawford, 541 U.S. at 56 n.7. As he notes, the Supreme 
Court  has  said  that  “both  the  declarant  and  interrogators 
provide objective evidence of the primary purpose of the in‐
terrogation.” Michigan v. Bryant, 131 S. Ct. 1143, 1160 (2011) 
(emphasis added). But Polchan selectively  quotes  from Bry‐
ant.  There,  the  Supreme  Court  instructed  that  “the  relevant 
inquiry is not the subjective or actual purpose of the individ‐
uals  involved  in  a  particular  encounter,  but  rather  the  pur‐
pose that reasonable participants would have had, as ascer‐
tained from the individuals’ statements and actions and the 
circumstances in which the encounter occurred.” Id. at 1156 
(emphasis  added).  Thus,  contrary  to  Polchan’s  argument, 
Bryant  mandates  that  we  not  evaluate  the  purpose  of  Hay 
and Sam Volpendesto’s recorded conversation from the sub‐
jective point of view of Hay, who knew he was secretly col‐
lecting  evidence  for  the  government.  Instead,  we  evaluate 
their  conversation  objectively.  And  from  an  objective  per‐
spective,  Hay  and  Volpendesto’s  conversation  looks  like  a 
casual,  confidential  discussion  between  co‐conspirators.  Be‐
cause  the statements  in  question  were  not  testimonial,  their 
admission did not implicate the Confrontation Clause. 
Nos. 11‐3022, 12‐1180 & 12‐1656                                      27

    b. The supposed Bruton violation 
    Polchan argues that the government committed a Bruton 
error  at  trial  that  prejudiced  his  defense  on  the  bombing‐
related counts. We conclude that no Bruton error occurred. 
    If  a  co‐defendant  makes  an  out‐of‐court  confession  that 
inculpates the defendant, and the co‐defendant does not tes‐
tify  at  their  joint  trial,  the  out‐of‐court  statement  cannot  be 
introduced  as  evidence  at  all;  the  risk  of  prejudice  to  the 
non‐confessing  defendant  is  simply  too  great,  even  with  a 
limiting  instruction.  Bruton  v.  United  States,  391  U.S.  123 
(1968).  We  review  the  district  court’s  application  of  Bruton 
de  novo.  United  States  v.  Green,  648  F.3d  569,  574  (7th  Cir. 
2011). 
   At trial, the government was examining its own witness, 
ATF Agent Tina Sherrow, about Sherrow’s interview of Sam 
Volpendesto  on  August  23,  2006.  Sherrow  first  described 
how  she  and  another  agent  began  the  interview,  and  then 
described  how  she  confronted  Sam  Volpendesto  with  the 
evidence  implicating  him  in  the  February  2003  bombing  of 
C & S. Then the following exchange occurred: 
        GOVERNMENT:  What,  if  anything,  did  Mr. 
        Sam Volpendesto say in response? 
        SHERROW: One of the things he said was that 
        he had been asked to get a business license for 
        a pawn shop. And then when it wasn’t making 
        any  money,  he  had  walked  away  from  it—or 
        when  he  wasn’t  getting  paid—sorry—that  he 
        walked away from it. He indicated that. 
        GOVERNMENT: Did he say anything else? 
28                               Nos. 11‐3022, 12‐1180 & 12‐1656 

       SHERROW:  He  had  mentioned  that  he  had 
       been at Goldberg Jewelers that day to— 
At this point, Agent Sherrow was cut off by a Bruton objec‐
tion from Damon Cheronis, Polchan’s counsel.  
     Polchan  argues  that  before  she  was  interrupted,  Agent 
Sherrow was about to testify that Sam Volpendesto told her 
that  he  had  been  at  Goldberg  Jewelers  on  the  day  of  the 
bombing. However, the government represents that Sherrow 
was  only  going  to  testify  that  Volpendesto  told  her  that  he 
had been to Goldberg Jewelers on the day of the interview, that 
is,  August  26,  2006.  The  government  was  prepared  to  have 
Agent Sherrow clarify the point—but after a lengthy sidebar, 
in which several defense attorneys raised multiple objections 
on various grounds, the district court decided it was simpler 
to just strike Sherrow’s answer entirely and instruct the jury 
to disregard it. 
    Polchan maintains that, given the context of Agent Sher‐
row’s cross‐examination, the jury might have interpreted her 
answer  as  he  does:  that  Sam  Volpendesto  admitted  that  he 
had  been  at  Goldberg  Jewelers  on  the  day  of  the  bombing. 
He  says  that  this  admission  directly  implicated  Polchan  in 
the C & S bombing—which would amount to a Bruton viola‐
tion,  and  would  mean,  in  turn,  that  the  district  court’s  in‐
struction could not suffice to correct the error. 
   This  is  a  stretch.  Unlike  Bruton  and  its  progeny—
Richardson  v.  Marsh,  481  U.S.  200  (1987)  and  Gray  v.  Mary‐
land, 523 U.S. 185 (1998)—the statement relayed by Sherrow 
did  not  amount  to  a  “confession”  by  Volpendesto  that  he 
committed the bombing. If the jury interpreted the statement 
the  way  that  Polchan  does  (a  rather  big  “if”),  all  that  Vol‐
Nos. 11‐3022, 12‐1180 & 12‐1656                                    29

pendesto admitted to was having visited Polchan’s store on 
the  day  in  question.  This  is  not  “powerfully  incriminating” 
either to Volpendesto or to his co‐defendant. Richardson, 481 
U.S.  at  208.  Bruton  itself  instructed  that  “[n]ot  every  admis‐
sion  of  inadmissible  hearsay  or  other  evidence  can  be  con‐
sidered  to  be  reversible  error  unavoidable  through  limiting 
instructions”; its special rule applies only when “the power‐
fully  incriminating  extrajudicial  statements  of  a  co‐
defendant,  who  stands  accused  side‐by‐side  with  the  de‐
fendant, are deliberately spread before the jury in a joint tri‐
al.” 391 U.S. at 136. The government did nothing of the sort 
here. 
   c. Limitation on Sarno’s cross‐examination of Dublino 
    Sarno also argues that the district court’s decision to cur‐
tail  his  cross‐examination  of  Dublino  violated  Sarno’s  Sixth 
Amendment rights. We review de novo whether the court’s 
limitation  offends the Confrontation Clause. United States v. 
Reese, 666 F.3d 1007, 1018 (7th Cir. 2012). 
    Sarno first complains that the court cut him off when he 
was  trying  to  impeach  Dublino’s  credibility.  He  refers  to  a 
portion  of  cross  where  his  counsel  asked  Dublino  whether 
he  would  describe  his  video  gambling  business  as  “lucra‐
tive,”  and  then  asked  Dublino  about  “his  Lamborghini.” 
Counsel  aggressively  questioned  Dublino  about  how  many 
Lamborghinis  he  had,  when  he  got  them,  and  what  color 
they were. Dublino refused to play, and insisted repeatedly 
that “the Lamborghini” was not his. After letting this go on 
for some time, the district court sustained the government’s 
objection  on  relevance  grounds.  In  a  sidebar,  the  court  told 
Sarno’s counsel that if he wanted to ask Dublino how much 
money  he  made  from  his  gambling‐machine  business  and 
30                               Nos. 11‐3022, 12‐1180 & 12‐1656 

whether  Dublino  underreported  this  illegal  income  on  his 
taxes, that was fine, but not to waste more time on cars Dub‐
lino  may  or  may  not  have  had.  The  court  also  pointed  out 
that  Dublino  had  already  admitted  to  underreporting  his 
gambling‐machine  income.  Sarno’s  counsel  then  theorized 
that Dublino’s purchase of the Lamborghinis rose to the lev‐
el  of  money  laundering.  The  court  responded  that  Dublino 
had  already  admitted  that  his  behavior  amounted  to  crimi‐
nal conduct, and that Sarno’s strategy of asking about fancy 
cars  to  get  at  the  possibility  of  money  laundering  was  too 
“far afield” for the court to let him continue.  
     Sarno  contends  that  Dublino’s  credibility  was  crucial  to 
the government’s case, and that the court impermissibly lim‐
ited Sarno’s impeachment strategy at a critical juncture. We 
disagree.  “So  long  as  cross‐examination  elicits  adequate  in‐
formation  to  allow  a  jury  to  assess  a  witness’s  credibility, 
motives, or possible bias, the Sixth Amendment is not com‐
promised.” United States v. Martin, 287 F.3d 609, 620 (7th Cir. 
2002). The ultimate point of the Lamborghini digression was 
that  Dublino  made  illicit  gains  through  his  gambling‐
machine business. But Dublino had already admitted that he 
lied about his gambling business to the authorities and that 
he failed to report his illegal income on his taxes. Moreover, 
the court allowed Sarno and the other defendants to contin‐
ue  to  interrogate  Dublino  about  his  tax  underreporting. 
Thus,  Sarno  had  adequate  opportunity  to  elicit  the  damag‐
ing  information—i.e.,  the  fact  that  Dublino  made  money 
through an  illegal business and  lied  about it—necessary for 
the jury to assess his credibility. Given that “trial courts have 
wide  latitude”  to  limit  a  cross‐examination  strategy  that 
amounts to “interrogation that is repetitive or only marginal‐
ly  relevant,”  United  States  v.  McGee,  408  F.3d  966,  975  (7th 
Nos. 11‐3022, 12‐1180 & 12‐1656                                   31

Cir.  2005),  the  court  did  not  stymie  Sarno’s  defense  by  cut‐
ting off a line of inquiry that promised a very limited payoff, 
at best. 
    Sarno’s  second  contention  is  that  the  district  court  im‐
properly  prevented  him  from  impeaching  Dublino  with  an 
allegedly inconsistent statement that Dublino made to feder‐
al  agents.  This  too  requires  some  context.  During  direct, 
Dublino  testified  that  Sarno  approached  him  twice  in  the 
summer  of  2002:  once  to  ask  if  Dublino  wanted  to  go  into 
business  together,  and  the  second  time  to  tell  Dublino  “to 
stay the fuck away from the 47th Street Grill stop.” Dublino 
also  testified  that  two  other  men,  who  he  did  not  know, 
threatened  him  in  person  a  few  weeks  after  Sarno’s  second 
visit. After their visit, Dublino received several unidentified 
threatening phone calls; he testified that those calls occurred 
before the February 2003 bombing of C & S Amusements.  
    On cross, Sarno’s counsel asked Dublino whether he had 
“received a number of telephone threats” before Sarno ever 
approached him. Dublino said no, he received the telephone 
threats  later.  Sarno’s  counsel  then  sought  to  impeach  Dub‐
lino with the following out‐of‐court statement from a Febru‐
ary  2006  FBI report,  apparently written by the  interviewing 
agent: “In addition to the visits with Mr. Sarno, Dublino also 
received  several  threatening  phone  calls  on  his  cell  phone 
prior  to  the  bombing.  Dublino  recalled  he  received  a  call 
when  he  first  opened  C  &  S  and  the  unidentified  caller 
wanted  to  invest  in  the  business.”  The  district  court  sus‐
tained the government’s objection, noting that the statement 
in the FBI report did not contradict Dublino’s testimony. 
    True, Dublino’s statement in the FBI report is not crystal 
clear. But it certainly can be read the way that the court read 
32                                Nos. 11‐3022, 12‐1180 & 12‐1656 

it:  that  Dublino  received  the  threatening  phone  calls  he  de‐
scribed  in  the  period  after  Sarno’s  visits  but  before  the 
bombing, but that Dublino also received a call from someone 
asking to invest in the business shortly after he started C & S 
Amusements.  The  court did not  abuse  its discretion in  con‐
cluding that the statement was consistent with Dublino’s tes‐
timony. 
    In any event, Sarno tells us that the reason the court’s ex‐
clusion  of  Dublino’s  statement  was  significant—that  is,  the 
reason  the  exclusion  supposedly  rose  to  the  level  of  a  con‐
frontation  violation—is  that  Sarno  wanted  to  establish  an 
alternate  source  of  the  threats  Dublino  claimed  to  have  re‐
ceived. But Sarno could not have used the evidence for that 
purpose. While it would have been proper for Sarno to offer 
the  contradictory  statement  to  show  that  Dublino  was  not 
credible,  Sarno  could  not  offer  the  out‐of‐court,  unsworn 
statement to prove that Dublino did in fact receive threaten‐
ing  phone  calls  before  Sarno’s  visits.  If  used  for  the  latter 
purpose, the statement would be hearsay. And Sarno cannot 
establish a Sixth Amendment violation based on the district 
court’s  denying  him  the  opportunity  to  violate  the  rules  of 
evidence,  at  least  under  these  circumstances.  See  United 
States v. Lewis, 641 F.3d 773, 785 (7th Cir. 2011). Accordingly, 
we find Sarno’s confrontation arguments without merit. 
      d. Witness testimony about fear of Sarno 
    Next,  Sarno  argues  that  the  government  elicited  imper‐
missible  character  evidence  against  him.  However,  the  tes‐
timony Sarno identifies was not propensity evidence within 
the  meaning  of  Federal  Rule  of  Evidence  404(a)(1).  Nor  did 
this  testimony—or  any  other  evidence  offered  in  the  gov‐
ernment’s  case—violate  the  district  court’s  pretrial  ruling 
Nos. 11‐3022, 12‐1180 & 12‐1656                                  33

prohibiting the government from linking Sarno to the Chica‐
go Outfit or organized crime. We find that the district court 
was fully within  its  discretion in  allowing this testimony to 
come in.  
   The  first  exchange  Sarno  complains  of  concerned  gov‐
ernment witness Henry Rendon. On direct, Rendon testified 
that  he  borrowed  $15,000  from  Sarno,  to  be  repaid  through 
the  money  generated  by  the  video  gambling  machines  that 
the enterprise had installed in Rendon’s store. Rendon then 
decided  to  switch  to  Dublino’s  services—Dublino  offered 
Rendon  a  bigger  take—and  he  called  one  of  Sarno’s  associ‐
ates to tell him. The associate told Rendon that “the big guy” 
was going to be “pissed.”  
    On  cross‐examination,  defense  counsel  brought  out  the 
fact  that  Sarno  himself  never  explicitly  threatened  Rendon. 
The  district  court,  in  keeping  with  its  pretrial  order  that 
“witnesses could testify to their fear of Sarno without linking 
him  to  organized  crime,”  allowed  the  government  to  elicit 
the following testimony on redirect: 
       GOVERNMENT:  And  you  were  asked  [on 
       cross]  whether  or  not  Michael  Sarno  ever  told 
       you he was going to hurt you as a result of not 
       paying back that loan. Do you recall that ques‐
       tion? 
       RENDON: Yes. 
       GOVERNMENT:  Did  Michael  Sarno  have  to 
       threaten you face‐to‐face? 
       RENDON: No. 
       GOVERNMENT: Why not? 
34                               Nos. 11‐3022, 12‐1180 & 12‐1656 

       RENDON: Because of who he is.  
   A similar exchange occurred during Dublino’s testimony 
about  the  time  that  Sarno  told  him  to  stay  away  from  the 
47th  Street  Grill.  Dublino  testified  as  to  Sarno’s  demeanor 
during  this  confrontation  and  the  fact  that  Dublino  felt 
threatened  by  him.  On  cross,  defense  counsel  brought  out 
the  fact  that  Sarno  never  touched  Dublino  during  their  en‐
counter.  In  response,  on  redirect,  the  government  brought 
up the defense’s questions and asked, “Did he need to touch 
you?” Dublino answered no.  
    The third instance occurred during the government’s di‐
rect examination of Hay. Hay testified that he was thinking 
about  robbing  a  dice  game,  but  that  he  consulted  with  Pol‐
chan  first.  Polchan  told  Hay  to  stay  away  from  the  dice 
game, because Polchan’s “guy” said so. Hay testified that he 
obeyed: “I knew if I robbed that dice game my life would be 
in jeopardy.”  
    Sarno argues that all of this was impermissible character 
evidence in that it tended to show that Sarno is a bad, scary 
guy. He claims that the admission of this testimony violated 
Federal  Rule  of  Evidence  404(a)(1).  Yet  Rule  404(a)(1)  only 
prohibits  the  introduction  of  evidence  about  a  defendant’s 
character  when  that  evidence  is  offered  “to  prove  that  on  a 
particular  occasion  the  person  acted  in  accordance  with  the 
character or trait.” That is not what the government offered 
this  testimony  for.  All  three  witnesses  described  Sarno’s 
reputation in order to establish their own subjective state of 
mind—that is, to explain why the witness felt threatened by 
Sarno  even  in  the  absence  of  an  explicit  threat  from  Sarno 
himself. The government never elicited testimony that Sarno 
actually was a bad person, or violent, or a member of the ma‐
Nos. 11‐3022, 12‐1180 & 12‐1656                                                35

fia. And the government certainly never argued that any of 
these qualities made it more likely that Sarno committed the 
crimes  he  was  accused  of.  Thus,  the  district  court  properly 
admitted this testimony. 
    Further,  this  testimony  did  not  run  afoul  of  the  district 
court’s  pretrial  order  forbidding  references  to  the  Chicago 
Outfit or to the mafia more generally. The district court was 
clear  that  if  the  defendants  tried  to  insinuate  that  a  witness 
was  not  justified  in  feeling  threatened  by  Sarno,  the  court 
would allow the witness to try to explain why he legitimate‐
ly felt fearful. This sensible approach to handling potentially 
prejudicial  evidence  was  wholly  within  the  district  court’s 
discretion.  And  true  to  its  word,  the  government  (and  its 
witnesses) never mentioned the Chicago Outfit or organized 
crime at any point during the trial.  
     Sarno  protests  that  the  government  subtly  defied  the 
court’s  order  by  “contaminating”  the  case  with  “numerous 
images  and  references  to  nefarious  people.”  But  all  he  can 
invoke in support of this assertion is the fact that various in‐
dividuals came up in passing, or appeared in a photograph, 
who Sarno claims have an association with the Chicago Out‐
fit.  Sarno  did  not  object  to  the  majority  of  the  references  he 
now  complains  of. And  in  any  event,  he  does  not  establish 
that  it  was  likely  the  jury  would  have  known  who  any  of 
these  individuals  were.  The  district  court,  which  was  in  a 
much better position to assess the prejudicial effect of these 
references,  wholly  rejected  the  claim  that  the  government 
had  injected  the  mafia  into  the  case.6  We  see  no  reason  to 
                                                 
6  Responding  to  an  objection  by  Sarno’s  attorney  that  “the  government 

has  brought  in  organized  crime  and  the  mob  into  this  case,”  the  court 
stated  that  “the  record  is  exactly  the  opposite.  The  phrase  hasn’t  been 
36                                                  Nos. 11‐3022, 12‐1180 & 12‐1656 

come  to  a  different  conclusion,  and  we  similarly  reject  Sar‐
no’s claim of error. 
      3. Jury instructions 
    In our last trial‐related issue, the appellants object to the 
district  court’s  jury  instructions  on  the  RICO  conspiracy 
count. We review the legal accuracy of a jury instruction de 
novo,  and  particular  phrasing  for  an  abuse  of  discretion. 
United  States  v.  Dickerson,  705  F.3d  683,  688  (7th  Cir.  2013). 
We recognize, however, that “[a] trial judge has considerable 
discretion in choosing the language of an instruction so long 
as  the  substance  of  the  relevant  point  is  adequately  ex‐
pressed.” Boyle v. United States, 556 U.S. 938, 946 (2009). 
   The challenged instruction, Instruction No. 30, came from 
the Federal Criminal Jury Instructions of the Seventh Circuit 
322 (1999). It read: 
           To  be  associated  with  an  enterprise,  a  person 
           must be involved with the enterprise in a way 
           that  is  related  to  its  affairs  or  common  pur‐
           pose[,  although  the  person  need  not  have  a 
           stake  in  the  goals  of  the  enterprise  and  may 
           even act in a way that subverts those goals]. A 
           person  may  be  associated  with  an  enterprise 
           without being so throughout its existence. 
The bracketed language, which the government requested, is 
optional; it echoes our opinion in United States v. Yonan, 800 
F.2d 164 (7th Cir. 1986), where we declared that “the defend‐
ant need not have a stake in the enterprise’s ‘goals,’ but can 

                                                 
mentioned.  It  hasn’t  been  used.  There’s  been  no  direct  reference  to  it. 
There’s not even been an indirect reference to it.”  
Nos. 11‐3022, 12‐1180 & 12‐1656                                                  37

associate with the enterprise by conducting business with it, 
even  if  in  doing  so  the  defendant  is  subverting  the  enter‐
prise’s goals.” Id. at 167.  
    Anthony  Volpendesto  opposed  the  inclusion  of  the  op‐
tional  language.  He  argued  that  it  was  only  appropriate 
where the indictment concerned a “lawful” enterprise—as in 
Yonan, where the defendant argued that he could not be “as‐
sociated” with the Cook County State’s Attorney’s Office be‐
cause he had committed crimes against it. The district court 
demurred,  declining  to  rule  on  the  objection  immediately, 
but  noting  that  the  jury  was  “entitled  to  know  that  just  be‐
cause one of the enterprise members is sneaking some of the 
booty off for himself doesn’t mean he can’t be a member of 
the  enterprise.”  On  the  first  day  of  closing  arguments,  the 
court  told  the  parties  that  it  was  still  considering  the  lan‐
guage of the instruction. The following day, the court reject‐
ed  Volpendesto’s  proposed  alternative  and  settled  on  In‐
struction No. 30, including the bracketed language.7 

                                                 
7  The  appellants  argue  that  the  district  court  violated  Federal  Rule  of 

Criminal  Procedure  30,  which  requires  the  district  court  to  inform  the 
parties  before  closing  arguments  how  the  court  intends  to  rule  on  re‐
quested instructions. See Fed. R. Crim. P. 30(b). However, no one asked 
for a final ruling when the court informed the parties that the proposed 
instructions  were  under  consideration,  and  we  see  no  plain  error.  The 
purpose of Rule 30(b) is “to allow counsel a meaningful opportunity to 
tailor  their  closing  arguments  to  the  court’s  pronouncement  of  the  law 
governing  the  case.”  United  States  v.  Algee,  599  F.3d  506,  515  (6th  Cir. 
2010). The appellants already knew that the court felt the jury should be 
informed that the defendants could be convicted even if they were ulti‐
mately acting in their own self‐interest. And the appellants do not tell us 
how  their  argument  would  have  been  different  if  the  court  had  ruled 
definitively ahead of time.  
38                                                  Nos. 11‐3022, 12‐1180 & 12‐1656 

    The appellants renew this argument on appeal, maintain‐
ing  that  the  instruction  made  no  sense  in  the  context  of  an 
unlawful  enterprise.  However,  RICO  draws  no  distinction 
between “lawful” and “unlawful” enterprises, see 18 U.S.C. § 
1961(4)  (definition  of  “enterprise”),  and  we  have  never 
drawn such a distinction in our cases. Nor do we see a rea‐
son  to  do so here. It  makes little sense to  construe RICO so 
that  it  is  more  difficult  for  the  statute  to  reach  individuals 
who  associate  with  illegal  enterprises  than  legal  ones.  Cf. 
United  States  v.  Masters,  924  F.2d  1362,  1367  (7th  Cir.  1991) 
(“It  would be ironic if the  RICO statute, aimed primarily  at 
criminal  enterprises  such  as  the  Mafia  and  its  many  petty 
imitators, was more effective against legal enterprises.”). Yet 
that is precisely what Volpendesto’s construction would do. 
     The appellants also suggest that the instruction was mis‐
leading because the indictment charged the defendants with 
participating  in  an  “association‐in‐fact”  enterprise,  defined 
as  “a  group  of  persons  associated  together  for  a  common 
purpose of engaging in a course of conduct.” Boyle, 556 U.S. 
at 946. At trial, the appellants—Volpendesto in particular—
argued that they could not have agreed to join the enterprise 
because they did not share a common purpose with the oth‐
er  members.  By  telling  the  jury  that  a  defendant  could  still 
associate with an enterprise even if he did not have “a stake 
in  the  goals  of  the  enterprise,”  the  appellants  maintain,  In‐


                                                 
    In  three  sentences,  the  appellants  also  argue  that  the  district  court 
violated  their  Sixth  Amendment  and  due  process  rights  by  prohibiting 
any party from referring to the instructions during closing argument. We 
treat such a perfunctory argument as waived. See United States v. Warner, 
498 F.3d 666, 702 (7th Cir. 2007). 
Nos. 11‐3022, 12‐1180 & 12‐1656                                    39

struction No. 30 wrongly implied to the jury that arguments 
about a lack of a common purpose were irrelevant. 
    But  the  instructions  suggested  no  such  thing.  The  very 
first sentence of Instruction No. 30 stated, “To be associated 
with  an  enterprise  a  person  must  be  involved  with  the  en‐
terprise in a way that is related to its affairs or common pur‐
pose.”  And  the  court  separately  instructed  the  jury  that 
“[t]he term ‘enterprise’ can include a group of people associ‐
ated together for a common purpose of engaging in a course 
of conduct.” The appellants were thus completely free to ar‐
gue  that  they  never  shared  a  common  purpose  with  their 
confederates. 
    Nor  is  it  contradictory  to  say  that  someone  shares  in  a 
common  purpose  even  though  that  person’s  ultimate  inter‐
ests  diverge  from  his  confederates.  A  person  who  agrees  to 
commit  multiple  robberies  with  an  association‐in‐fact  cer‐
tainly shares in the enterprise’s common purpose—to enrich 
himself and the enterprise through illegal means. He cannot 
escape liability just because, at the end of the day, he prizes 
his  own  self‐interest  above  the  group’s.  Instruction  No.  30 
adequately expressed this point,  and it was not an abuse of 
discretion to give it. 
     Even  if  we  were  to  find  that  Instruction  No.  30  should 
not have been phrased as it was, we would reverse “only if it 
appears  both  that  the  jury  was  misled  and  that  the  instruc‐
tions  prejudiced  the  defendant.”  Dickerson,  705  F.3d  at  688. 
We  do  not  believe  that  is  the  case  here.  As  just  discussed, 
other portions of the instructions clearly stated that an asso‐
ciation‐in‐fact  required  a  common  purpose  and  that  a  de‐
fendant  associated  with  an  enterprise  by  involving  himself 
in  a way that related to that common purpose. Indeed,  An‐
40                                                  Nos. 11‐3022, 12‐1180 & 12‐1656 

thony  Volpendesto’s  lawyer  repeatedly  emphasized  this 
point  during  her  closing  argument.  (“How  can  Tony  be  in‐
volved  in  the  enterprise  …  that’s  supposed  to  include  all 
these  people,  that’s  supposed  to  include  all  this  activity, 
that’s  supposed  to  cover  this  timeframe,  when  he’s  not  in‐
volved in it and he doesn’t get what the common purpose is, 
he doesn’t get any money from it.”) Viewed in context, that 
the jury convicted Volpendesto  anyway does not show that 
it was misled, merely that it did not believe his story.  
C. Sentencing 
   Finally,  we  address  Sarno’s  and  Polchan’s  challenges  to 
their sentences. We review the district court’s interpretation 
and  application  of  the  U.S.  Sentencing  Guidelines  de  novo 
and its findings of fact for clear error. United States v. White, 
737 F.3d 1121, 1139 (7th Cir. 2013). We review the sentences’ 
substantive reasonableness for abuse of discretion. Id.  
      1. Sarno’s sentence 
    Sarno  makes  three  challenges  to  his  sentence:  that  the 
district  court  erred  in  calculating  his  guidelines  range;  that 
the  court  failed  to  consider  the  18  U.S.C.  §  3553(a)  factors, 
and that the sentence itself was substantively unreasonable. 
We consider each in turn.8 
                                                 
8  In  his  reply  brief,  Sarno  adds  a  new  argument:  that  any  facts  that  in‐

creased  his  advisory  guidelines  range  beyond  the  statutory  maximums 
for his offenses should have been found by a jury. He suggests that this 
is a natural extension of the Supreme Court’s decision in Alleyne v. United 
States,  133  S.  Ct.  2151  (2013),  in  which  the  Court  held  that  a  fact  which 
increases the statutory mandatory minimum sentence must be found by 
a  jury.  Sarno’s  extension  of  Alleyne  is  foreclosed  by  the  opinion  itself, 
which emphasized that its holding “does not mean that any fact that in‐
fluences  judicial  discretion  must  be  found  by  a  jury.  We  have  long  rec‐
Nos. 11‐3022, 12‐1180 & 12‐1656                                                  41

     a. The guidelines calculation 
    At  sentencing,  the  district  court  concluded  that  Sarno’s 
adjusted  offense  level  was  42.  The  court  further  concluded 
that  Sarno’s  criminal  history  category  was  VI.  His  recom‐
mended guidelines range was therefore 360 months to life.9 
See U.S.S.G. Ch. 5, Pt. A (sentencing table). Sarno argues that 

                                                 
ognized  that  broad  sentencing  discretion,  informed  by  judicial  factfind‐
ing,  does  not  violate  the  Sixth  Amendment.”  Id.  at  2163;  see  also  United 
States v. Hernandez, 731 F.3d 666, 672 (7th Cir. 2013) (judicial determina‐
tion  of  a  fact  that  triggers  a  higher  advisory  guidelines  range  does  not 
offend the Fifth or Sixth Amendments). 
9  Because  we  find  that  the  district  court  properly  calculated  Sarno’s  of‐

fense  level,  we  need  not  address  Sarno’s  separate  argument,  based  on 
Peugh v. United States, 133 S. Ct. 2072 (2013), that the court impermissibly 
applied  the  career  offender  rules  from  the  2010  guidelines  when  it 
should  have  applied  the  rules  from  the  guidelines  in  effect  during  the 
offense  of  conviction.  Sarno  argues  that  under  the  pre‐2007  guidelines 
(namely,  the  rule  in  U.S.S.G.  §  4A1.2(a)(2)  instructing  that  “[p]rior  sen‐
tences imposed in related cases are to be treated as one sentence” for the 
purposes of the criminal history category), his criminal history category 
would  have  been  III.  The  government  responds  that  Sarno’s  two  prior 
convictions  would  not  have  been  considered  “related”  even  under  the 
version  of  the  guidelines  that  Sarno  uses.  See  U.S.S.G.  § 4A1.2(a)(2) 
(1995),  cmt.  n.  3.  But  even  if  the  government  were  wrong  and  Sarno 
right, any error was harmless. That is because an offense level of 42 re‐
sults in a recommended range of 360 months to life regardless of the of‐
fender’s  criminal  history  category—and  no  matter  what  guidelines  are 
used. See U.S.S.G. Ch. 5, Pt. A (2011) (the guidelines in effect at the time 
of  Sarno’s  February  2012  sentencing);  U.S.S.G.  Ch.  5,  Pt.  A  (2010)  (the 
guidelines  used  in  the  presentence  investigation  report  calculations); 
U.S.S.G. Ch. 5, Pt. A (1995) (the guidelines Sarno wants to apply). As we 
ultimately  conclude  that  the  district  court  properly  calculated  Sarno’s 
offense  level,  his  recommended  guidelines  range  would  have  been  the 
same either way.  
42                                Nos. 11‐3022, 12‐1180 & 12‐1656 

the  court  erred  in  calculating  his  offense  level  in  two  re‐
spects. 
    Sarno’s  first  argument  is  that  the  court  should  not  have 
found  Sarno  accountable  for  the  C & S  bombing  and  the 
robbery activity. Under the guidelines, when a defendant is 
convicted  of  a  “jointly  undertaken  criminal  activity,”  the 
sentencing  court  should  take  into  account  as  relevant  con‐
duct “all reasonably foreseeable acts and omissions of others 
in furtherance of the jointly undertaken criminal activity that 
occurred” during, in preparation for, or to avoid detection of 
the  offense  of  conviction.  U.S.S.G.  § 1B1.3(a)(1)(B).  So  to  as‐
cribe another enterprise member’s relevant conduct to Sarno, 
the court had to determine that the member’s act or omission 
was  both  (1)  within  the  scope  of  the  criminal  activity  that 
Sarno agreed to undertake, and (2) reasonably foreseeable to 
him.  See  United  States  v.  Salem,  597  F.3d  877,  886  (7th  Cir. 
2010). 
    The court found that Sarno ordered the C & S bombing. It 
also found that Sarno exercised control over the robberies, at 
least to the extent that he could put certain people or places 
off‐limits. The court further noted that Sarno seemingly had 
the ability to confer a degree of protection on his underlings, 
Polchan  in  particular.  More  generally,  the  court  explained 
that “after you look at all of the evidence in the aggregate … 
the testimony, the actions of the defendant in going in secre‐
cy to see co‐defendant Polchan when news media events … 
begin  to  show  there’s  a  leak  in  the  organization  …  the  rea‐
sonable  inference  is  that  he  would  only  care  about  those 
things  if  he  was  involved  in  the  organization.”  This  evi‐
dence,  the  court  concluded,  gave  a  “convincing  account 
Nos. 11‐3022, 12‐1180 & 12‐1656                                   43

which has Mr. Sarno as a person who is in control of much 
of the action and certainly accountable for virtually all of it.”  
    As to the bombing, Sarno claims that the court’s conclu‐
sions were based on trial testimony that was incredible as a 
matter  of  law.  For  example,  with  respect  to  Sarno’s  role  in 
the  bombing,  the  court  relied  on  Dublino’s  testimony  that 
Sarno threatened him. Sarno argues that Dublino contradict‐
ed  himself  on  the  stand  and  had  ample  motive  to  fabricate 
evidence. But  the  district  court observed  Dublino’s  testimo‐
ny firsthand and, with knowledge of these possible deficien‐
cies, chose to credit it. That was not clear error.  
    As  to  the  robberies,  Sarno  argues  that  there  was  no  evi‐
dence  showing  his  responsibility.  But  as  discussed  above, 
Sarno was connected to the robberies in multiple ways: Pol‐
chan felt the need to check with Sarno before robbing a dice 
game; Sarno called “his store,” Goldberg, and spoke to Pol‐
chan  hoping  to  locate  some  stolen  property;  Polchan  was 
worried that Sarno would become angry if he knew that Sam 
Volpendesto  was  participating  in  petty  thefts;  and  Sarno 
stepped in to “take care” of a jewelry store owner who was 
upset at  Polchan for a prior robbery.  This  evidence showed 
not  only  that  Sarno  exercised  a  degree  of  control  over  the 
robberies, but also that the activity was reasonably foreseea‐
ble to him. Again, the court did not clearly err in concluding 
that  these  facts  supported  attributing  the  conduct  to  Sarno 
under § 1B1.3. 
    Sarno’s  second  challenge  to  his  offense  level  calculation 
relates to the four‐level sentencing enhancement the district 
court  imposed  for  Sarno’s  role  as  the  “organizer  or  leader” 
of the criminal activity. See U.S.S.G. § 3B1.1(a). Sarno argues 
that  the  government’s  only  evidence  that  he  was  a  “lead‐
44                                Nos. 11‐3022, 12‐1180 & 12‐1656 

er”—as  opposed  to  a  “manager  or  supervisor,”  which  trig‐
gers a lesser enhancement—were his nicknames: “my guy,” 
“big guy,” and so forth. If that were true, Sarno would have 
a point. However, the district court did not just look at Sar‐
no’s nicknames. Rather, the court incorporated its extensive 
analysis with regard to the jointly undertaken criminal activ‐
ity determination, and additionally noted the “words of ap‐
proval”  that  Sarno  uttered  to  Polchan  when  discussing  the 
distribution of video gambling machines—words that “clear‐
ly  indicat[ed]  a  supervisory  position  over  what  was  taking 
place.”  The  guidelines  specify  that  the  “exercise  of  decision 
making authority” and the “degree of control and authority 
exercised over others” are factors that a court should consid‐
er to distinguish a leadership role from a lesser supervisory 
one.  U.S.S.G.  §  3B1.1  cmt.  n.  4.  On  these  facts,  the  court’s 
conclusion that Sarno filled a leadership role was not clearly 
erroneous. 
      b. Consideration of the § 3553(a) factors 
   Sarno next argues that the district court failed to give ad‐
equate  consideration  to  the  factors  listed  in  18  U.S.C. 
§ 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007).  
   First,  Sarno  claims  that  the  court  ignored  his  particular 
“history and characteristics” in contravention of § 3553(a)(1). 
Specifically, he says that the court overlooked mitigating ev‐
idence  of  Sarno’s  good  works  in  his  community  and  his 
support  from  family  and  friends.  However,  the  sentencing 
transcript belies Sarno’s assertion that the court ignored this 
evidence.  The  court  made  a  point  of  noting  that  “the  hard‐
ship  to  the  defendant’s  family,  his  children,  the  people 
around him, the Court has no doubt is real and is—the word 
unfortunate  seems  insufficient.”  The  court  simply  chose  to 
Nos. 11‐3022, 12‐1180 & 12‐1656                                      45

give  this  aspect  of  Sarno’s  background  little  weight  in  light 
of  the  fact  that  he  engaged  in  criminal  activity  shortly  after 
serving  his  previous  sentences  for  similar  offenses,  his  evi‐
dent lack of respect for the law, the danger his crimes posed 
to  the  community,  and  the  need  to  provide  deterrence  to 
whoever  replaced  Sarno  in  his  criminal  organization.  Sarno 
may take issue with how the district court weighed the good 
against  the  bad,  but  that  is  not  a  claim  of  procedural  error. 
And  in  any  event,  “the  sentencing  judge  was  in  a  superior 
position  to  balance  these  sentencing  considerations, and we 
will  not  second  guess  his  determinations.”  United  States  v. 
Farris, 532 F.3d 615, 620 (7th Cir. 2008) (citation omitted).  
    Sarno also contends that the court failed to give adequate 
attention  to  his  arguments  that  he  posed  a  lesser  risk  of  re‐
cidivism  based  on  his  age  and  health,  his  family  and  com‐
munity  ties,  and  his  remorse  for  his  actions.  The  hearing 
transcript does not bear out this assertion, either. Sarno’s in‐
vocation  of  remorse  is  puzzling,  as  aside  from  a  vague 
statement that he had “some deep regrets” but would “leave 
the rest to [his] lawyers,” Sarno exhibited nothing of the sort 
at  sentencing.  Furthermore,  the  district  court  considered 
Sarno’s argument that he no longer posed a risk and wholly 
rejected  it.  The  court  found  that  Sarno  had  engaged  in  “a 
lifetime  of  crime,”  and  determined  that,  based  on  Sarno’s 
criminal  history  and  the  evidence  presented  at  trial,  “the 
likelihood that the defendant will continue to engage in this 
dangerous conduct appears … to be very great.” Thus, Sarno 
has failed to establish procedural error on this basis. 
    c. Reasonableness of Sarno’s de facto life sentence 
   Finally, Sarno argues that his sentence was substantively 
unreasonable  because  it  amounted  to  an  effective  life  sen‐
46                                Nos. 11‐3022, 12‐1180 & 12‐1656 

tence.  Sarno  was  age  fifty‐four  at  sentencing,  and  he  re‐
ceived twenty‐five years’ imprisonment. Though his release 
is  technically  within  his  life  expectancy,  see  Social  Security 
Administration,              Actuarial            Life          Table, 
http://www.ssa.gov/OACT/STATS/table4c6.html (last visited 
Mar.  14,  2014),  Sarno  maintains  that  his  poor  health  means 
that he will likely die in prison.  
     Although  we  have  acknowledged  the  “worthy  tradition 
that  death  in  prison  is  not  to  be  ordered  lightly,”  and  sug‐
gested  that  “the  probability  that  a  convict  will  not  live  out 
his  sentence  should  certainly  give  pause  to  a  sentencing 
court,” United States v. Wurzinger, 467 F.3d 649, 652 (7th Cir. 
2006),  we  have  never  held  that  a  sentencing  court  must 
check  certain  boxes  in  order  to  justify  an  effective  life  sen‐
tence. And we have previously found de facto life sentences 
reasonable where the district court determined, as the court 
did here, that the defendant’s criminal history showed a risk 
of recidivism and lack of respect for the law. See United States 
v.  Kincannon,  567  F.3d  893,  901  (7th  Cir.  2009)  (upholding  a 
sentence of thirty years for a seventy‐seven‐year‐old defend‐
ant where the district court noted that his “advanced age … 
had  not  deterred  or  slowed  his  criminal  activity  to  date”); 
Wurzinger, 467 F.3d at 653 (“Wurzinger argues that older of‐
fenders  are  generally  less  likely  to  commit  crime,  but  … 
what matters is whether the court reasonably concluded that 
Wurzinger in particular is a risk for further crimes.”). In ad‐
dition, the court expressed its conviction that “[i]t would be 
detrimental to the public interest for this Court or any other 
to  leave the impression that one  can engage  in a lifetime of 
crime  in  the  hope  of  avoiding  capture  and  conviction  until 
the  very  end  and  then  retire  to  some  sort  of  peaceful  exist‐
ence after having wreaked havoc and chaos among others.” 
Nos. 11‐3022, 12‐1180 & 12‐1656                                      47

We  find  that  Sarno’s  twenty‐five‐year  sentence  was  within 
the court’s discretion. 
    2. Polchan’s sentence 
    Polchan  was  convicted  of  RICO  conspiracy,  conducting 
an  illegal  gambling  business,  conspiracy  to  commit  arson, 
arson, use of a destructive device in relation to a crime of vi‐
olence,  conspiracy  to  obstruct  justice,  possession  of  stolen 
goods  from  interstate  shipments,  and  various  tax  offenses. 
His  resulting  guidelines  range  was  360  months  to  life.  The 
district  court  sentenced  him  to  720  months,  or  sixty  years. 
He was age forty‐four at sentencing. 
   Polchan  makes  no  procedural  challenges  to  the  district 
court’s guidelines calculation. Instead, he too challenges the 
substantive  reasonableness  of  his  de  facto  life  sentence  and 
argues  that  the  district  court  did  not  sufficiently  justify  its 
choice.  
    We  find  that  the  court  properly  exercised  its  sentencing 
discretion  in  Polchan’s  case  as  well.  The  district  court  ex‐
plained that it chose a sixty‐year sentence because it wanted 
the  length  of  imprisonment  to  “reflect[]  the  seriousness  of 
[Polchan’s]  ongoing  criminal  offense  and  provide[]  a  pun‐
ishment that is just for all that he has done.” The judge em‐
phasized how “organized criminal activity performed over a 
long  period  of  time,  deliberate  and  purposeful,  poses  a 
greater threat to the very fiber of our community.” And the 
judge  described  his  conviction  that  a  serious  sentence  was 
necessary  because  “the  public  needs  to  be  protected  both 
from Mr. Polchan and from the idea that organized criminal 
activity might well be worth something, might well be worth 
doing.” Through this explanation, the court adequately tied 
48                               Nos. 11‐3022, 12‐1180 & 12‐1656 

its  sixty‐year  sentence  to  the  factors  listed  in  18  U.S.C. 
§ 3553(a).  We  cannot  say  that  its  ultimate  decision—which 
was within Polchan’s guidelines range—was unreasonable. 
    Polchan  also  argues  that  the  district  court  failed  to  con‐
sider the social and economic costs of a sixty‐year sentence. 
Drawing  on  a  concurring  opinion  in  United  States  v.  Craig, 
703  F.3d  1001  (7th  Cir.  2012)  (per  curiam),  Polchan  argues 
that the court should have explicitly weighed the expense of 
imprisonment to the government, which “rises steeply with 
the prisoner’s age,” against the “incremental deterrent effect 
of extremely long sentences” and the fact that in general, re‐
cidivism declines with age. Id. at 1003–04 (Posner, J., concur‐
ring)  (emphasis  omitted).  But  of  course,  Judge  Posner  was 
(in  his  own  words)  “merely  suggesting”  that  a  sentencing 
judge  ought  to  undertake  this  form  of  societal  cost‐benefit 
analysis. Id. at 1004. We have never held that a district court 
must explicitly weigh these factors.  
      Accordingly, we affirm Polchan’s sentence. 
                          III. Conclusion 
      The judgment of the district court is 
                                                          AFFIRMED.